Citation Nr: 0108562	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Wilmington, Delaware




THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as secondary to the service-connected right ankle 
disability.  

2.  Entitlement to service connection for a right knee 
disorder claimed as secondary to the service-connected right 
ankle disability.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In February 2001, the veteran testified before the 
undersigned Member of the Board at a hearing in Washington, 
DC.  

At his hearing, the veteran suggested that he might be 
seeking a claim of service connection for a right shoulder 
injury.  This matter is referred to the RO for any 
appropriate action.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The veteran alleges that he has a back disability which 
resulted from a fall which was caused by his service-
connected right ankle disability.  Indeed, in a May 1999 
letter, Magdy I. Boulous, M.D., stated that, "by reviewing 
his history and chronology of events[,] that the unstable 
right ankle did predispose to the falling, which led to the 
herniation of the disc at L4-5 on the right."  

Although the veteran was afforded a VA medical examination in 
February 1998, the examiner addressed primarily the right 
ankle and offered no opinion regarding the likely etiology of 
the claimed back and knee disorders.  

Thus, the veteran should be afforded another examination for 
this purpose.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a low back and right knee 
disability since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed low back 
and right knee disorders.  The claims 
folder must be available to, and reviewed 
by, the examiner prior to the requested 
study.  All indicated testing should be 
done in this regard.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the veteran has current low back or 
right knee disability due to an injury 
caused or otherwise aggravated by his 
service-connected right ankle disability.  
The examiner should specifically address 
the May 1999 letter of Dr. Boulous and 
the veteran's contentions that the right 
ankle instability caused falls which 
resulted in the low back disability and, 
over time, the right knee disability.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


